Cook, J.,
dissenting in part and concurring in part. Against the grain of its customary treatment of uninsured/underinsured motorist issues, a majority of this court has now decided successive appeals by recognizing the contractual nature of the relationship between insurer and insured. In Ross v. Farmers Ins. Group of Cos. (1998), 82 Ohio St.3d 281, 695 N.E.2d 732, the majority permitted plaintiffs to avoid the setoff provision of R.C. 3937.18(A)(2) by applying former R.C. 3937.18(A)(2) as interpreted by Savoie v. Grange Mut. Ins. Co. (1993), 67 Ohio St.3d 500, 620 N.E.2d 809, on the basis that it was the law in effect at the time of contracting. Today’s majority holds that uninsured/underinsured motorist claims are based in contract and, pursuant to R.C. 1343.03(A), permits the plaintiffs to collect prejudgment interest on their underinsured motorist claim without a showing of bad faith.
Overlooked, but not overruled, are this court’s decisions in State Farm Auto. Ins. Co. v. Alexander (1992), 62 Ohio St.3d 397, 583 N.E.2d 309, and Miller v. Progressive Cas. Ins. Co. (1994), 69 Ohio St.3d 619, 635 N.E.2d 317, which would seem to contain contrary logic. Alexander overruled Dairyland Ins. Co. v. Finch (1987), 32 Ohio St.3d 360, 513 N.E.2d 1324, paragraph two of the syllabus, reasoning that “R.C. 3937.18(A)(1) and (2) are premised on the tortfeasor’s legal liability to the injured insured.” (Emphasis sic.) Alexander, 62 Ohio St.3d at 400, 583 N.E.2d at 312. Based on that reasoning, the Alexander court held that “[a]n automobile insurance policy may not eliminate or reduce uninsured or underinsured motorist coverage, required by R.C. 3937.18, to persons injured in a motor vehicle accident, where the claim or claims of such person arise from causes of action that are recognized by Ohio tort law.” Id. at syllabus.
The Alexander court’s abandonment of earlier holdings that R.C. 3937.18 does not displace ordinary principles of contract law (see Stanton v. Nationwide Mut. Ins. Co. [1993], 68 Ohio St.3d 111, 113, 623 N.E.2d 1197, 1199, explicitly acknowledging the abandonment) was followed by a series of cases steadily eroding the contractual nature of the relationship between the insurer and the insured. See, e.g., Holt v. Grange Mut. Cas. Co. (1997), 79 Ohio St.3d 401, 683 N.E.2d 1080 (policy definition of “insured” party inapplicable to exclude coverage of an insured’s wrongful death beneficiary); Schaefer v. Allstate Ins. Co. (1996), 76 Ohio St.3d 553, 668 N.E.2d 913 (policy provision that subjects both a person sustaining bodily injury and a person asserting a derivative claim for loss of *345consortium based on that bodily injury to a single “per person” limitation invalid); Martin v. Midwestern Group Ins. Co. (1994), 70 Ohio St.3d 478, 639 N.E.2d 438 (“other owned vehicle” exclusion unenforceable).
The Miller court invalidated a policy provision requiring the plaintiffs to commence any action against their insurance carrier within one year of the accident causing injury. Bypassing the notion that uninsured/underinsured motorist claims are actions sounding in contract, the Miller court ultimately held that the R.C. 2305.10 two-year statute of limitations for bodily injury limited the parties’ ability to contract for a shorter time period. Accordingly, based on a statute of limitations designed to cover tort actions, the Miller court overruled the holding in Colvin v. Globe Am. Cas. Co. (1982), 69 Ohio St.2d 293, 295, 23 O.O.3d 281, 282, 432 N.E.2d 167, 169, that “[generally, in the absence of a controlling statute to the contrary, a provision in a contract may validly limit, as between the parties, the time for bringing an action on such contract to a period less than that prescribed in a general statute of limitations provided that the shorter period shall be a reasonable one.”
Despite these cases which elevate the tort underpinnings of uninsured/underinsured motorist claims over their contractual origin, the majority today says that for purposes of awarding prejudgment interest, uninsured/underinsured motorist claims are based in contract and therefore governed by R.C. 1343.03(A). This decision comes despite R.C. 1343.03(C)’s employment of the expansive phraseology “based in tortious conduct.” The significance of this language was noted by the Franklin County Court of Appeals in deciding Woods v. Farmers Ins. of Columbus, Inc. (1995), 106 Ohio App.3d 389, 396, 666 N.E.2d 283, 288: “Had the General Assembly wanted R.C. 1343.03(C) to apply only in tort cases, it could have used the simpler phrase ‘tort action,’ rather than ‘civil action based on tortious conduct.’ Indeed, the phrase ‘based on tortious conduct’ appears to be unique in the Revised Code to R.C. 1343.03. Elsewhere in the Revised Code, the terminology encompassing tort actions is less expansive * * *.”1 For instance, “tort action” is used in former R.C. 2309.01(A) and 2315.18, Am.Sub.S.B. No. 1, 142 Ohio Laws, Part I, 1661, 1684, 1685-1686, and in R.C. 2317.45(A)(2), 2317.62(A)(3), and 2315.21(A)(4), and liability “in tort” is employed in R.C. 2307.31(A).
Accordingly, with respect to prejudgment interest, support for treating uninsured/underinsured motorist claims under rules of tort rather than contract can actually be found in the language of the statute. Present in this case, then, is a *346much stronger basis for applying R.C. 1343.03(C) — and consequently avoiding the contractual origin of an uninsured/underinsured motorist claim — than existed in the many cases where this court premised its avoidance of contract principles on its elastic interpretation of the uninsured/underinsured motorist statute’s public policy. As a result, the majority’s failure to apply R.C. 1343.03(C) in this case is irreconcilable with existing law on the subject. Because I do not read the court’s most recent opinions as signaling a return to treating an insurance policy primarily as a contract between the insurer and the insured (Ohio Farmers Ins. Co. v. Cochran [1922], 104 Ohio St. 427, 135 N.E. 537), I respectfully dissent.
With respect to attorney fees, I concur in the majority’s decision to remand the issue to the trial court for further proceedings. Before calculating reasonable fees pursuant to Bittner v. Tri-County Toyota, Inc. (1991), 58 Ohio St.3d 143, 569 N.E.2d 464, however, the trial court, pursuant to the procedures set forth in R.C. 2721.09, must first determine whether attorney fees are “necessary or proper.” See Motorists Mut. Ins. Co. v. Brandenburg (1995), 72 Ohio St.3d 157, 160, 648 N.E.2d 488, 490.
Reece and Lundberg Stratton, JJ., concur in the foregoing opinion.

. The phrase “based on tortious conduct” now appears in R.C. 2743.18, dealing with interest on judgments in the Court of Claims, and in uncodified Section 6(A) of Am.Sub.H.B. No. 350,146 Ohio Laws, Part II, 3867, 4029, referring to amendments to several other Revised Code sections dealing with interest on judgments.